Docket No. 100640.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
            JONATHAN OXFORD, Appellee.

                  Order entered March 22, 2007.



    On the Court’s own motion, there no longer being a substantial
question presented by this appeal (see In re E.H., No. 100202
(December 21, 2006)), the order of the circuit court of Union County
finding section 115–10 of the Code of Criminal Procedure of 1963
(725 ILCS 5/115–10 (West 2004)) unconstitutional is vacated and the
cause is remanded to that court for further proceedings.

   Order entered by the Court.